 Case 3:15-cr-00137-HEH Document 105 Filed 11/23/20 Page 1 of 3 PageID# 1567




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division


UNITED STATES OF AMERICA
                                                  Criminal No.          3:15CR137-HEH
                                                  Civil Action No.       3:20-cv-900

NELSON WATTS BROADIE,JR.

                              MEMORANDUM OPINION
                   (Dismissing Successive 28 U.S.C.§ 2255 Motion)

       A juiy convicted Nelson Watts Broadie, Jr., ofthe following: (1) possession of a

firearm/ammunition by felon;(2)possession with intent to distribute/distribution cocaine

base (three counts); and,(3)possession of a firearm in furtherance of a drug trafficking

crime(two counts). (ECF No. 39.) Broadie filed a Motion to Vacate under 28 U.S.C.

§ 2255. (ECF No. 75.) On July 1,2020, by Memorandum Opinion and Order,the Court

denied Broadie's § 2255 Motion. (ECF Nos. 101, 102.) The matter is now before the

Court on Broadie's putative Rule 59(e) Motion(ECF No. 103), which was filed on

August 25,2020.^ Because the Motion was filed past the twenty-eight-day time limit of

Rule 59(e), the Court will construe it as a motion for relief from a judgment pursuant to

Rule 60(b). See In re Burnley, 988 F.2d 1,2-3(4th Cir. 1992); Fed. R. Civ. P.60(b).

       The Antiterrorism and Effective Death Penalty Act of 1996 restricted the

jurisdiction ofthe district courts to hear second or successive applications for federal

habeas corpus relief by prisoners attacking the validity oftheir convictions and sentences


^ This is the date that Broadie indicated he mailed his Motion. (ECF No. 103, at 19). The Court
deems Broadie's Motion to be filed as ofthis date. See Houston v. Lack,487 U.S. 266,276(1988).
 Case 3:15-cr-00137-HEH Document 105 Filed 11/23/20 Page 2 of 3 PageID# 1568




by establishing a "'gatekeeping' mechanism." Felker v. Turpin, 518 U.S. 651,657
(1996). Specifically,"[b]efore a second or successive application permitted by this
section is filed in the district court, the applicant shall move in the appropriate court of

appeals for an order authorizing the district court to consider the application." 28 U.S.C.
§ 2244(b)(3)(A). The United States Court of Appeals for the Fourth Circuit has held

"that district courts must treat Rule 60(b) motions as successive collateral review

applications when failing to do so would allow the applicant to 'evade the bar against
relitigation ofclaims presented in a prior application or the bar against litigation ofclaims

not presented in a prior application.'" United States v. Winestock, 340 F.3d 200,206(4th
Cir. 2003)(quoting Calderon v. Thompson, 523 U.S. 538, 553 (1998)).

       Additionally, the Fourth Circuit has provided the following guidance in

distinguishing a proper Rule 60(b) motion from an improper successive § 2255 motion:

       [A] motion directly attacking the prisoner's conviction or sentence will
       usually amount to a successive application, while a motion seeking a remedy
       for some defect in the collateral review process will generally be deemed a
       proper motion to reconsider. Thus, a brand-new, free-standing allegation of
       constitutional error in the underlying criminaljudgment will virtually always
       implicate the rules governing successive applications. Similarly, new legal
       arguments or proffers of additional evidence will usually signify that the
       prisoner is not seeking relief available under Rule 60(b) but is instead
       continuing his collateral attack on his conviction or sentence.

Id. at 207(internal citation omitted).

       Broadie does not raise procedural defects in this Court's § 2255 review process in

 his Motion. Rather, he continues to challenge his underlying convictions. Broadie's

 Motion must, therefore, be treated as a successive § 2255 motion. See id. Because the
 Case 3:15-cr-00137-HEH Document 105 Filed 11/23/20 Page 3 of 3 PageID# 1569




Fourth Circuit never granted Broadie permission to file a successive § 2255 motion, the

Motion(EOF No. 103) will be DISMISSED for want ofjurisdiction.

        An appeal may not be taken from the final order in a § 2255 proceeding unless a

Judge issues a certificate of appealability("COA"). 28 U.S.C. § 2253(c)(1)(B). A COA

will not issue unless a prisoner makes "a substantial showing ofthe denial of a

constitutional right." 28 U.S.C. § 2253(c)(2). This requirement is satisfied only when

"reasonable jurists could debate whether(or, for that matter, agree that) the petition

should have been resolved in a different manner or that the issues presented were

'adequate to deserve encouragement to proceed further.'" Slack v. McDaniel, 529 U.S.

473,484(2000)(quoting Barefoot v. Estelle, 463 U.S. 880,893 n.4(1983)). Broadie has

not satisfied this standard. Accordingly, a certificate of appealability will be DENIED.

        An appropriate Order will accompany this Memorandum Opinion.




                                   HENRY E. HUDSON
                                   SENIOR UNITED STATES DISTRICT JUDGE
Date:
Richmond, Virginia
